IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
DONNA GROHMAN,
Plaintiff, No. CV 19-58-H-SEH
VS.
ORDER

MOUNTAIN WEST FARM BUREAU
MUTUAL INSURANCE COMPANY,

 

Defendant.

 

A hearing on Mountain West Farm Bureau Mutual Insurance Company’s
Motion in Limine! and Grohman’s Motions in Limine? was held July 8, 2021.
Plaintiff's motion’ sought,
[A]n order in limine to exclude any evidence, testimony
or argument (including but not limited during voir dire,

opening statements, questioning of witness and closing
arguments) related to:

 

'Doc. 63.
> Doc. 65.

> Doc. 65.
1. Claims of comparative bad faith by
Grohman, or her counsel, which

is no defense to Defendant’s duty to comply
with the UTPA;

2. After-acquired evidence not discovered
or known at the time Defendant adjusted the
underlying claim;

3. Attacks on the claimant or claimant’s counsel;
4, Personal opinions or comments on the evidence;

5. Evidence of prior pleadings which are
superceded by the final pretrial
order;

6. Any communications with Nelson &
Dahle because Defendant has

withheld cross-examination/impeachment
evidence based on a claim

of attorney/client privilege;

7. Evidence of collateral sources in the
underlying action.*

Defendant’s motion’ sought,
[A]n in limine order prohibiting Plaintiff from
attempting to elicit testimony or introduce evidence in

the following areas:

Legal conclusions;

 

“Doc. 65 at 1.

> Doc. 63.
The Mend the Hold Doctrine; and

Speculation about Mountain West’s
motives, control of the underlying action,
and advice Mountain West received from its
attorneys. °

Upon the record made in open court,

ORDERED:

1. | Grohman’s Motions in Limine:’
a. “Claims of comparative bad faith by Grohman, or her counsel’
is GRANTED.
b. “After-acquired evidence not discovered or known at the time

Defendant adjusted the underlying claim”? is GRANTED to the extent
that Defendant may not introduce or rely upon any information or
evidence of Plaintiff's medical expenses, claimed by Plaintiff to arise
from the accident of November 9, 2011, acquired or made known to
Defendant after the date upon which it determined that it would not

pay for additional medical expenses incurred by Plaintiff and asserted

 

° Doc. 63 at 1-2.
"Doc. 65.
® Doc. 65 at 1.

° Doc. 65 at 1.
Di

Limine:!>

by Plaintiff to arise form the accident of November 9, 2011, including

revision surgery on October 1, 2016.

c. “Attacks on claimant or claimant’s counsel!’ is GRANTED.
d. “Personal opinions or comments on the evidence”"’ is
GRANTED.

Ss “Evidence of prior pleadings which are superceded by the final

pretrial order”? is GRANTED.

f. “Any communications with Nelson & Dahle because
Defendant has withheld cross-examination/impeachment evidence
based on a claim of attorney/client privilege”!? is GRANTED.

g. “Evidence of collateral sources in the underlying action”"* is

GRANTED.

Mountain West Farm Bureau Mutual Insurance Company’s Motion in

 

Doc.
| Doe.
Doc.
3 Doc.
4 Doc.

S Doc.

65 at 1.

65 at 1.

65 at 1.

65 at 1.

65 at 1.

63.
a. “Legal conclusions”!® is GRANTED.
b. | “Mend the Hold Doctrine”"’ is GRANTED as stated in
paragraph 1(b) above.
Cz “Speculation about Mountain West’s motives, control of the
underlying action, and advice Mountain West received from its
attorneys”'* is GRANTED.

3. The Court will conduct a telephone conference with all counsel of

record at 2:00 p.m. on July 12, 2021. The Court will initiate the call.

DATED this 4 day of July, 2021.

por} ; Hioclelor

 

8AM E. HADDON
United States District Judge

 

6 Doc. 63 at 1.
" Doc. 63 at 1.

'8 Doc. 63 at 2.
